IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


D. M.,                                     : No. 3 EAL 2015
                                           :
                      Petitioner           :
                                           : Petition for Allowance of Appeal from the
                                           : Order of the Commonwealth Court
               v.                          :
                                           :
                                           :
DEPARTMENT OF PUBLIC WELFARE,              :
                                           :
                      Respondent           :


                                        ORDER


PER CURIAM

         AND NOW, this 3rd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.